Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 and 19-20 are allowed. The applicant has amended independent claim 16 to include the allowable subject matter of previous claim 18, which the examiner indicated as allowable in the previous Non-Final Rejection filed May 04, 2021. 

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 and its depending claims 2-15, the prior art fails to teach that a first housing of the first current collector and a second housing of a second current collector are pivotally connected to the same pivot shaft. While Corkum et al. (US 3,786,762) teaches (Fig. 3-4 and 7): a mounting frame (44, 96, 98) comprising plural legs and a pivot shaft (annotated Fig. 4 below) that may be interpreted as the pivot shaft in the instant application, the examiner finds no obvious reason to modify Corkum's invention such that the two housings (100, 144) of the two current collectors (12, 14) are pivotally connected to the same pivot shaft (annotated Fig. 4 below). Such a modification would require improper hindsight reasoning.

    PNG
    media_image1.png
    304
    836
    media_image1.png
    Greyscale

Regarding claim 16 and its depending claims 17 and 19-20, the prior art fails to teach that the first current collector is configured to engage the top side of the first conductive body via retraction of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617